I wonder if the principles of law presented in the prevailing opinion have been properly applied to the facts of this case.
Suppose we could have looked into the jury room where the first jury was considering the merits of the case. Would there have been anything unreasonable in finding an argument in progress along the following lines?
"But there is no question about the fact that the railroad was negligent in driving the caboose ahead of the engine and that they were negligent in failing to keep a proper chain and hook across the opening of the railing on the end of the caboose."
"Ah yes! — let's admit that, but notice what the court says in his instruction #8 — he says that the negligence must be the proximate cause, in whole or in part, of the death. Now I can't see anything about the driving of the caboose ahead of the engine that caused this man to lose his balance. For instance: If they had hit some kind of an obstruction that they didn't see because the caboose was in the way, I can get a connection between that and his fall — but that's not claimed. Then, as to the bad chain, how do we know what caused him to go through that? What was he doing at the time? Of course, we can guess this, that, or the other thing, but the Judge said in his instruction #17 that we've got to decide according to the evidence given us, not on outside matters. It looks to me like we ought to return a verdict of no cause for action."
Let us assume, then, that following the last statement a vote was taken and the jury decided upon the "no cause of action" verdict which was returned into court. *Page 56 
Now the court, in granting a new trial, states that the jury
"absolved the defendant of all negligence which was the proximate cause of the injuries to and death of the decedent. It did this despite the uncontroverted evidence (1) that the caboose from which the decedent fell was being propelled ahead of the locomotive and of the train, thereby rendering such an accident possible; and (2) that the safety chain mentioned in the evidence was inadequate, at least that when it was put to the test it failed to perform the function for which it was intended."
Is he not assuming that the proof of the alleged acts of negligence, of necessity carries with it the proof of the required causal connection to the death of deceased? Stating it in a different way, the court has, in effect, said this: The jury freed defendant from the responsibility for its negligence in spite of the fact that the evidence stands uncontroverted that it was negligent.
This is just another was of saying that uncontradicted proof of negligence in and of itself establishes the proximate cause relationship to the death. I have tried, above, to illustrate the fallacy of this reasoning by an imaginary peek into the jury room.
It it be assumed that what the court meant was that the jury found the defendant not negligent at all; then I ask: How can he arrive at such a conclusion in view of the fact that he did not know what took place in the jury room? The imaginary argument illustrates what might well have taken place.
I find it impossible to measure the soundness of the lower courts exercise of discretion by his reasoning and to conclude that he was justified in granting a new trial. I know of no better measure for the soundness of his exercise of discretion than that advanced by himself. Referring to Section 104-40-7, U.C.A. 1943 (quoted in the prevailing opinion) the expression "plain disregard * * * of * * * the evidence * * *" is used. It seems reasonable *Page 57 
to look for something in the record or in the court's reasoning viewed in the light of the record to which one may point as evidencing that "plain disregard" of the evidence. The lower court, apparently, advanced the uncontroverted character of the evidence, but the prevailing opinion holds that he was in error as to that. What then is the foundation of this decision?